DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This action is in reply to Applicant’s Amendments and Remarks filed on 10/31/2022.
Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments filed on 10/31/2022 with respect to amended claims 1-20 have been considered but they are not persuasive.

The Applicant, citing Valliappan [0076], presented argument that the base station in the cited portions of Valliappan is not an obvious representation of the central unit as claimed in independent claim 1, … the central unit of independent claim 1 an obvious variation of the base station in the cited portions of Valliappan…The base station in the cited portions of Valliappan is not configured to be coupled to a base station that is separate from the distributed antenna system via a communication link like the central unit in independent claim 1…the base station in the cited portions of Valliappan is also not configured to receive/transmit downlink/uplink signals from/to the base station via the communication link. Neither of these can be the case because the DAS base station described in the cited portions of Valliappan is itself a base station….The central unit as defined in independent claim 1 is a wholly different component than a base station, which is separate from the distributed antenna system of independent claim 1.
The Applicant concluded that since there is no feature in the cited portions of Valliappan that teaches a central unit as claimed (see arguments above), the invention claimed in independent claim 1 does not involve a substitution of one element (DAS base station in the cited portions of Valliappan) for another known in the field (the base station 102 or the host unit 106 in the cited portions of Stewart). Instead, the invention claimed in claim 1 includes a central unit and distributed antenna system that is not taught or suggested in the cited portions of Stewart or Valliappan, recognizing discussed in United States v. Adams which discloses "...[t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” (REMARKS 9).
The Applicant further presented argument that even assuming for the sake of argument that the cited portions of Valliappan teach dynamic allocation of transmission bands or receiver bands among the distributed antennas of the base station, the asserted combination of Stewart and Valliappan ("to take the Physical layer resources allocation by a central unit for DAS of Valliappan to the system of DAS of Stewart") would not teach or suggest the language of independent claim 1. In particular, the asserted combination of Stewart and Valliappan includes interference mitigation with a base station and/or remote antenna units, but fails to even suggest a central unit of a DAS mitigating interference using dynamic allocation of at least one of the plurality of transmission bands and/or at least one of the plurality of receiver bands among the plurality of remote units as claimed, recognizing Andersons 's Black Rock, Inc. v. Pavement Salvage Co. (REMARKS Page 10)

The Examiner respectfully disagrees.
The Examiner again present United States v. Adams requires when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.
The Examiner also note that the Applicant presented arguments against the references individually. However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references, because the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986), and MPEP 2145 IV.

The Applicant failed to specially point out the advantageous functional distinctions between the combination of functional blocks of Distributed Antenna System (DAS) of claim 1 comprising a base station, a central unit and Remote units illustrated in Fig. 1 of the instant application,  and the Applicant recognized distinct separated functional blocks of “base station” in Valliappan disclosing [0076] “the expansion unit 304, the RAUs 306A and 306B, along with a master unit 312 of FIG. 3 may be referred to as a base station since, collectively, these components provide base station functionality. The master unit 312 provides other base station-related functionality”, illustrated in Valliappan Fig. 3 and Fig. 4 which is a specific example of Fig. 3 (see [0077]) and also defined as a  distributed antenna architecture 300 (see [0060]).
For convenience of comparison the functional diagrams of Fig. 1 of the instant Application and Valliappan Fig. 3 and Fig, 4 are given below.

Instant Application Fig. 1
Valliappan Fig. 3 and Fig. 4

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale



In Valliappan describing a distributed antenna architecture 300 (see [0060]) discloses for Fig. 3 and Fig. 4 that the Expansion Unit 304/404 (interpreted as the central Unit) is/are coupled through a communication link (see Fig. 3 bidirectional arrow and [0078]) to Master Unit 312/402 doing Base Station functions (see Valliappan [0076]) (interpreted as the base station) as in the claim 1/Fig. 1 base station, and the Expansion Unit 304/404 is physically centrally located (see [0085]) separated from the Master Unit 312/402, and is configured to receive downlink signals from the base station and transmit uplink signals to the base station via the communication link as obvious from the bidirectional arrows in Fig. 3 between Master Unit 312/402 and Expansion Unit 304/404. See [0073, 0076-0078].
The Expansion Unit 304/404 is/are also communicatively coupled to the Remote Antenna Units (RAU) 306/308/410, and is separated from the RAUs 306/308/410 (interpreted as the remote units of claim 1/Fig. 1).
Therefore, both being DAS system, the Physical location of functional building blocks of the claim 1/Fig. 1 of the instant application and Valliappan Fig. 3/Fig. 4 are analogous, only distinction as claimed is in the labels between base station and central unit of claim 1 and master unit and extension unit of Valliappan. 
Valliappan discloses for the Expansion Unit 304/404 comprising UMTS Stack 302 (see Fig. 3), [0061] The HNB UMTS stack 302 provides functionality relating to allocating resources for the PHYs 308A and 308B. For example, the HNB UMTS stack 302 may provide Radio Resource Management (RRM), scheduling, signaling, and control functions (Layer 2 and upwards). In some aspects, RRM done at the HNB UMTS stack 302 may involve handling collisions and mobility. [0085] the UMTS stack can be located in a centralized location such as an expansion unit. [0142] each of the antenna units (indicating RAU in Fig. 3) may comprise a bank of modulators and demodulators and at least one antenna to transmit and receive radio frequency signals. [0147] Physical layer resources may be divided among the antenna units to mitigate, within a geographical area, potential interference associated with signals from the antenna units. From the above it is also obvious that Expansion Unit 304/404 being at a centralized location is the central unit as in Claim 1/Fig.1 and is configured to mitigate interference using dynamic allocation of at least one of the plurality of transmission bands and/or at least one of the plurality of receiver bands among the RAUs 306/308/410, plurality of remote units.
Please note, in the last Office Action Stewart teaches all limitation of Claim except the limitation “ wherein the central unit is configured to mitigate interference using dynamic allocation of at least one of the plurality of transmission bands and/or at least one of the plurality of receiver bands among the plurality of remote units.”, which is taught by Valliappan Fig. 3, Fig, 4, [0061, 0085 and 0147] presented above. Therefore combining the Physical layer resources allocation by a central unit or Expansion Unit for DAS of VALLIAPPAN to the system of DAS with a host of STEWART provide all the features of claim 1. The claim 1 does not meet requirement defined by the Supreme Court that a patent claims a structure … must do more than yield a predictable result.

Therefore, independent claim 1 and similarly claim 14, and corresponding dependent claims 2-13 and 15-20 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-5, 8, 10, 14, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. (US20120329523, of IDS, hereinafter ‘STEWART’) in view of Valliappan et al. (US 20140269547 A1, of IDS, hereinafter ‘VALLIAPPAN’).
Regarding claim 1, STEWART teaches a distributed antenna system (Fig. 1, Para [0009] antenna system (DAS) 100), comprising:
a central unit configured to be coupled to a base station separate from the distributed antenna system with a communication link (Fig. 1, Para [0015] The host unit 106 (central unit) is communicatively coupled to the one or more base stations 102. [0016] shown in FIG. 1, the host unit 106 is communicatively coupled to each remote antenna units 108 over a transport communication medium or media), wherein the central unit is configured to receive downlink signals from the base station and transmit uplink signals to the base station via the communication link (Para [0019] downstream RF signals transmitted by the base station 102 (also referred to here as "downstream RF signals") are received at the host unit 106. [0028] For each of the upstream frequency bands, the host unit 106 digitally combines the upstream digital IF data received from all of the remote antenna units 108. …[0029] …The resulting upstream analog RF signal for each upstream frequency band is supplied to the base stations 102), wherein the central unit is configured to support a plurality of transmission bands and a plurality of receiver bands (Para [0012-0013] the DAS 100 is configured to distribute wireless communications that use frequency division duplexing to implement the logical bi-directional RF bands, each of the bi-directional radio frequency bands distributed by the DAS 100 includes a separate radio frequency band for each of two directions of communications. One direction of communication is from the base station 102 to a wireless device 104 (via Host Unit 106 in Fig. 1) and is referred to here as the "downstream" or "downlink" direction. The other direction of communication is from the wireless device 104 to the base station 102 (via Host Unit 106 in Fig. 1), the "upstream" or "uplink" direction. (Para [0016]) the host unit 106 is communicatively coupled to each remote antenna units 108 over a transport communication medium or media, communicate both downstream and upstream signals); and
a plurality of remote units configured to communicate wireless signals in a coverage area of the distributed antenna system (Fig. 1, Para [0014] the DAS 100 includes a host unit 106 and one or more remote antenna units 108. (Para [0018]) Each remote antenna unit 108 includes or is coupled to at least one antenna 112 via which the remote antenna unit 108 receives and radiates radio frequency signals), wherein the plurality of remote units communicatively coupled to the central unit and located remotely from the central unit (Fig. 1, Para [0014] The DAS 100 shown in FIG. 1 uses one host unit 106 and three remote antenna units 108. (Para [0016]) the host unit 106 is communicatively coupled to each remote antenna units 108 over a transport communication medium or media), wherein the plurality of remote units is configured to receive downlink signals from the central unit and transmit uplink signals to the central unit ([0020] The host unit 106 then frames the downstream digital IF data for the downstream frequency bands together (along with appropriate overhead data) and communicates the frames to each of the remote antenna units 108 over the respective optical fibers 110.  [0026] The host unit 106 receives the upstream transport signals that are communicated from all of the remote antenna units 108 over respective optical fibers 110.); and
wherein the distributed antenna system is configured to mitigate interference among the plurality of remote units (Fig. 4, Para [0055-0056] the self-interference and distortion suppression performed by the processing unit 208, in combination with the isolation provided by the arrangement of the transmit and receive antennas 112-TX and 112-RX. Shown in FIG. 4, to reduce the likelihood that out-of-band power from the transmitted downstream RF signals inundate the components in the upstream signal branches 206, each upstream signal branch 206 includes a band-rejection filter (BRF) 402 that rejects the frequency bands associated with the downstream RF signals transmitted by the remote antenna unit 400).
STEWART does not explicitly disclose wherein the central unit is configured to mitigate interference using dynamic allocation of at least one of the plurality of transmission bands and/or at least one of the plurality of receiver bands among the plurality of remote units.
In analogous art, VALLIAPPAN teaches wherein the central unit is configured to mitigate interference using dynamic allocation of at least one of the plurality of transmission bands and/or at least one of the plurality of receiver bands among the plurality of remote units ([0005] Various types of low-power access points may be employed in a given network. For example, low-power access points may be implemented as or referred to as small cells, femto cells, femto access points, femto nodes, home NodeBs (HNBs). (Fig. 3, [0060]) In the distributed antenna architecture 300, HNB functionality is split between two different types of entities. HNB UMTS stack 302 functionality is implemented in an expansion unit 304 (central unit) while HNB Layer 1 functionality is implemented in a first RAU 306A and a second RAU 306B. The first RAU 306A  (Remote Antenna Unit) includes a first PHY 308A and the second RAU 306B includes a second PHY 308B. [0061] The HNB UMTS stack 302 provides functionality relating to allocating resources for the PHYs 308A and 308B. For example, the HNB UMTS stack 302 may provide Radio Resource Management (RRM), scheduling, signaling, and control functions (Layer 2 and upwards). In some aspects, RRM done at the HNB UMTS stack 302 may involve handling collisions and mobility. [0076] the expansion unit 304, the RAUs 306A and 306B, along with a master unit 312 of FIG. 3 may be referred to as a base station since, collectively, these components provide base station functionality (indicating expansion unit 304, the RAUs 306 and master unit can be separate physical entities). [0085] the UMTS stack can be located in a centralized location such as an expansion unit. [0142] each of the antenna units (indicating RAU in Fig. 3) may comprise a bank of modulators and demodulators and at least one antenna to transmit and receive radio frequency signals. [0147] Physical layer resources may be divided among the antenna units to mitigate, within a geographical area, potential interference associated with signals from the antenna units (mitigate interference using dynamic allocation of at least one of the plurality of transmission bands and the plurality of receiver bands, see also [0056] resources are dynamically reused or split between the PHYs). See also Fig. 4, [0073, 0075, 0077-0079] disclosing split PHY, UL and DL capacity, UMTS stack expansion unit, expansion unit communicatively coupled with master unit and RAU/PHY).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the Physical layer resources allocation by a central unit or expansion unit for DAS of VALLIAPPAN to the system of DAS with host of STEWART in order to take the advantage of a method for controlling dynamic allocation of resources for the antenna units to provide increased capacity gain and mitigate interference (VALLIAPPAN: Para [0025, 0054, 0060]).

Regarding claim 2, STEWART does not explicitly disclose wherein the central unit is configured to mitigate interference using dynamic allocation of the plurality of transmission bands and the plurality of receiver bands among the plurality of remote units.  
VALLIAPPAN teaches wherein the central unit is configured to mitigate interference using dynamic allocation of the plurality of transmission bands and the plurality of receiver bands among the plurality of remote units ([0060] HNB UMTS stack 302 functionality is implemented in an expansion unit 304 (central unit) while HNB Layer 1 functionality is implemented in a first RAU 306A and a second RAU 306B. [0061] The HNB UMTS stack 302 provides functionality relating to allocating resources for the PHYs 308A and 308B. For example, the HNB UMTS stack 302 may provide Radio Resource Management (RRM), scheduling, signaling, and control functions (Layer 2 and upwards). [0142] each of the antenna units (indicating RAU in Fig. 3) may comprise a bank of modulators and demodulators and at least one antenna to transmit and receive radio frequency signals. [0147] Physical layer resources may be divided among the antenna units to mitigate, within a geographical area, potential interference associated with signals from the antenna units (mitigate interference using dynamic allocation of at least one of the plurality of transmission bands and the plurality of receiver bands, see also [0056] resources are dynamically reused or split between the PHYs)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the Physical layer resources allocation by a central unit or expansion unit for DAS of VALLIAPPAN to the system of DAS with host of STEWART in order to take the advantage of a method for controlling dynamic allocation of resources for the antenna units to provide increased capacity gain and mitigate interference (VALLIAPPAN: Para [0025, 0054, 0060]).
  
Regarding claim 4, STEWART teaches wherein a source of the interference is internal to the distributed antenna system (Fig. 4, Para [0055-0056] the self-interference and distortion suppression performed by the processing unit 208, in combination with the isolation provided by the arrangement of the transmit and receive antennas 112-TX and 112-RX. Shown in FIG. 4, to reduce the likelihood that out-of-band power from the transmitted downstream RF signals inundate the components in the upstream signal branches 206, each upstream signal branch 206 includes a band-rejection filter (BRF) 402 that rejects the frequency bands associated with the downstream RF signals transmitted by the remote antenna unit 400).
STEWART does not explicitly disclose wherein the central unit is configured to mitigate the interference from a source that is internal to the distributed antenna system using the dynamic allocation of at least one of the plurality of transmission bands and/or at least one of the plurality of receiver bands among the plurality of remote units.
.VALLIAPPAN teaches wherein the central unit is configured to mitigate the interference from a source that is internal to the distributed antenna system using the dynamic allocation of at least one of the plurality of transmission bands and/or at least one of the plurality of receiver bands among the plurality of remote units ([0061] The HNB UMTS stack 302 (Expansion Unit 304 or Central Unit) provides functionality relating to allocating resources for the PHYs 308A and 308B. For example, the HNB UMTS stack 302 may provide Radio Resource Management (RRM), scheduling, signaling, and control functions (Layer 2 and upwards). In some aspects, RRM done at the HNB UMTS stack 302 may involve handling collisions and mobility. [0068] In addition to these physical layer resource allocation operations, the transmit power for each RAU may be managed to improve system performance (e.g., to increase capacity and decrease interference). Thus, in some aspects, managing of a distributed antenna system may involve physical layer resource allocation and/or transmit power control. [0126] The transmit power of the PHYs may be adjusted to tradeoff interference for capacity (indicating the transmit power, an internal source, of PHYs or RAUs of Fig. 3, can cause interference)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the Physical layer resources allocation by a central unit or expansion unit for DAS of VALLIAPPAN to the system of DAS with host of STEWART in order to take the advantage of a method for controlling dynamic allocation of resources for the antenna units to provide increased capacity gain and mitigate interference (VALLIAPPAN: Para [0025, 0054, 0060]).

Regarding claim 5, STEWART teaches wherein the source of the interference is a first remote unit of the plurality of remote units (Fig. 4, Para [0055-0056] the self-interference and distortion suppression performed by the processing unit 208, in combination with the isolation provided by the arrangement of the transmit and receive antennas 112-TX and 112-RX. Shown in FIG. 4, to reduce the likelihood that out-of-band power from the transmitted downstream RF signals inundate the components in the upstream signal branches 206, each upstream signal branch 206 includes a band-rejection filter (BRF) 402 that rejects the frequency bands associated with the downstream RF signals transmitted by the remote antenna unit 400. See Fig. 5, Para [0058] where the transmitted signal from a first transmit antenna 112-TX mixes with the signals transmitted by a second transmit antenna 112-TX to result in undesirable interference components).  

Regarding claim 8, STEWART does not explicitly disclose wherein the dynamic allocation of at least one of the plurality of transmission bands and/or at least one of the plurality of receiver bands among the plurality of remote units is based on one or more statistics associated with the distributed antenna system. 
VALLIAPPAN teaches wherein the dynamic allocation of at least one of the plurality of transmission bands and/or at least one of the plurality of receiver bands among the plurality of remote units is based on one or more statistics associated with the distributed antenna system ([0066] A shared PSC-split PHY scheme as taught herein addresses problems associated with limited user capacity and PSC planning by allowing multiple physical layer entities (PHYs) to work in a coordinated manner on a single (shared) PSC. In the example of FIG. 3, the PHY layer of a HNB UMTS stack has effectively been split and distributed to each RAU. [0068] The sharing of physical layer resources may involve, for example, sharing downlink Orthogonal Variable Spreading Factor (DL-OVSF) codes, sharing DL Transmission Time Intervals (TTIs), or sharing uplink (UL) long codes between multiple entities. In addition to these physical layer resource allocation operations, the transmit power for each RAU may be managed to improve system performance (e.g., to increase capacity and decrease interference). Thus, in some aspects, managing of a distributed antenna system may involve physical layer resource allocation and/or transmit power control. (statistics from resource split and distribution between RAUs, and respective transmit power for managing of DAS is obvious)). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the Physical layer resources allocation by a central unit or expansion unit for DAS of VALLIAPPAN to the system of DAS with host of STEWART in order to take the advantage of a method for controlling dynamic allocation of resources for the antenna units to provide increased capacity gain and mitigate interference (VALLIAPPAN: Para [0025, 0054, 0060]).

 Regarding claim 10, STEWART does not explicitly disclose wherein the dynamic allocation of at least one of the plurality of transmission bands and/or at least one of the plurality of receiver bands among the plurality of remote units is automatic adjusted based on performance or usage.
VALLIAPPAN teaches wherein the dynamic allocation of at least one of the plurality of transmission bands and/or at least one of the plurality of receiver bands among the plurality of remote units is automatic adjusted based on performance or usage ([0066] A shared PSC-split PHY scheme as taught herein addresses problems associated with limited user capacity and PSC planning by allowing multiple physical layer entities (PHYs) to work in a coordinated manner on a single (shared) PSC. In the example of FIG. 3, the PHY layer of a HNB UMTS stack has effectively been split and distributed to each RAU. [0068] The sharing of physical layer resources may involve, for example, sharing downlink Orthogonal Variable Spreading Factor (DL-OVSF) codes, sharing DL Transmission Time Intervals (TTIs), or sharing uplink (UL) long codes between multiple entities. In addition to these physical layer resource allocation operations, the transmit power for each RAU may be managed to improve system performance (e.g., to increase capacity and decrease interference). Thus, in some aspects, managing of a distributed antenna system may involve physical layer resource allocation and/or transmit power control).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the Physical layer resources allocation by a central unit or expansion unit for DAS of VALLIAPPAN to the system of DAS with host of STEWART in order to take the advantage of a method for controlling dynamic allocation of resources for the antenna units to provide increased capacity gain and mitigate interference (VALLIAPPAN: Para [0025, 0054]).

Regarding claim 14, STEWART teaches a method, comprising:
transmitting, by a central unit of a distributed antenna system, downlink signals to a plurality of remote units of the distributed antenna system (Fig. 1, Para [0012-0013] the DAS 100 is configured to distribute wireless communications that use frequency division duplexing to implement the logical bi-directional RF bands, each of the bi-directional radio frequency bands distributed by the DAS 100 includes a separate radio frequency band for each of two directions of communications. One direction of communication is from the base station 102 to a wireless device 104 (via Host Unit 106 in Fig. 1) and is referred to here as the "downstream" or "downlink" direction. Para [0015] The host unit 106 (central unit) is communicatively coupled to the one or more base stations 102. [0016] shown in FIG. 1, the host unit 106 is communicatively coupled to each remote antenna units 108 over a transport communication medium or media. Para [0019] downstream RF signals transmitted by the base station 102 (also referred to here as "downstream RF signals") are received at the host unit 106), wherein the central unit is configured to support a plurality of transmission bands and a plurality of receiver bands (Fig. 1, Para [0012-0013] the DAS 100 is configured to distribute wireless communications that use frequency division duplexing to implement the logical bi-directional RF bands, each of the bi-directional radio frequency bands distributed by the DAS 100 includes a separate radio frequency band for each of two directions of communications. One direction of communication is from the base station 102 to a wireless device 104 (via Host Unit 106 in Fig. 1) and is referred to here as the "downstream" or "downlink" direction. The other direction of communication is from the wireless device 104 to the base station 102 (via Host Unit 106 in Fig. 1), the "upstream" or "uplink" direction. (Para [0016]) the host unit 106 is communicatively coupled to each remote antenna units 108 over a transport communication medium or media, communicate both downstream and upstream signals), wherein the central unit is configured to be coupled to a base station separate from the distributed antenna system, wherein the central unit of the distributed antenna system is configured to receive downlink signals from the base station and transmit uplink signals to the base station via a communication link (Para [0019] downstream RF signals transmitted by the base station 102 (also referred to here as "downstream RF signals") are received at the host unit 106. [0028] For each of the upstream frequency bands, the host unit 106 digitally combines the upstream digital IF data received from all of the remote antenna units 108. …[0029] …The resulting upstream analog RF signal for each upstream frequency band is supplied to the base stations 102);
transmitting, by the plurality of remote units of the distributed antenna system, the downlink signals to one or more coverage areas of the distributed antenna system (Fig. 1, Para [0014] the DAS 100 includes a host unit 106 and one or more remote antenna units 108. (Para [0018]) Each remote antenna unit 108 includes or is coupled to at least one antenna 112 via which the remote antenna unit 108 receives and radiates radio frequency signals), wherein the plurality of remote units of the distributed antenna system is communicatively coupled to and located remotely from the central unit of the distributed antenna system ([0016] shown in FIG. 1, the host unit 106 is communicatively coupled to each remote antenna units 108 over a transport communication medium or media);
receiving, at the central unit of the distributed antenna system, uplink signals transmitted by user equipment devices from the plurality of remote units of the distributed antenna system (Fig. 1, Para [0012-0013] the DAS 100 is configured to distribute wireless communications that use frequency division duplexing to implement the logical bi-directional RF bands, each of the bi-directional radio frequency bands distributed by the DAS 100 includes a separate radio frequency band for each of two directions of communications. One direction of communication is from the base station 102 to a wireless device 104 (via Host Unit 106 in Fig. 1) and is referred to here as the "downstream" or "downlink" direction. The other direction of communication is from the wireless device 104 to the base station 102 (via Host Unit 106 in Fig. 1), the "upstream" or "uplink" direction. (Para [0016]) the host unit 106 is communicatively coupled to each remote antenna units 108 over a transport communication medium or media, communicate both downstream and upstream signals);
mitigating interference among the plurality of remote units (Fig. 4, Para [0055-0056] the self-interference and distortion suppression performed by the processing unit 208, in combination with the isolation provided by the arrangement of the transmit and receive antennas 112-TX and 112-RX. Shown in FIG. 4, to reduce the likelihood that out-of-band power from the transmitted downstream RF signals inundate the components in the upstream signal branches 206, each upstream signal branch 206 includes a band-rejection filter (BRF) 402 that rejects the frequency bands associated with the downstream RF signals transmitted by the remote antenna unit 400).
STEWART does not explicitly disclose mitigating, by the central unit of the distributed antenna system, interference using dynamic allocation of at least one of the plurality of transmission bands and/or at least one of the plurality of receiver bands among the plurality of remote units.  
In analogous art, VALLIAPPAN teaches mitigating, by the central unit of the distributed antenna system, interference using dynamic allocation of at least one of the plurality of transmission bands and/or at least one of the plurality of receiver bands among the plurality of remote units ([0005] Various types of low-power access points may be employed in a given network. For example, low-power access points may be implemented as or referred to as small cells, femto cells, femto access points, femto nodes, home NodeBs (HNBs). (Fig. 3, [0060]) In the distributed antenna architecture 300, HNB functionality is split between two different types of entities. HNB UMTS stack 302 functionality is implemented in an expansion unit 304 (central unit) while HNB Layer 1 functionality is implemented in a first RAU 306A and a second RAU 306B. The first RAU 306A  (Remote Antenna Unit) includes a first PHY 308A and the second RAU 306B includes a second PHY 308B. [0061] The HNB UMTS stack 302 provides functionality relating to allocating resources for the PHYs 308A and 308B. For example, the HNB UMTS stack 302 may provide Radio Resource Management (RRM), scheduling, signaling, and control functions (Layer 2 and upwards). In some aspects, RRM done at the HNB UMTS stack 302 may involve handling collisions and mobility. [0076] the expansion unit 304, the RAUs 306A and 306B, along with a master unit 312 of FIG. 3 may be referred to as a base station since, collectively, these components provide base station functionality (indicating expansion unit 304, the RAUs 306 and master unit can be separate physical entities). [0085] the UMTS stack can be located in a centralized location such as an expansion unit. [0142] each of the antenna units (indicating RAU in Fig. 3) may comprise a bank of modulators and demodulators and at least one antenna to transmit and receive radio frequency signals. [0147] Physical layer resources may be divided among the antenna units to mitigate, within a geographical area, potential interference associated with signals from the antenna units (mitigate interference using dynamic allocation of at least one of the plurality of transmission bands and the plurality of receiver bands, see also [0056] resources are dynamically reused or split between the PHYs). See also Fig. 4, [0073, 0075, 0077-0079] disclosing split PHY, UL and DL capacity, UMTS stack expansion unit, expansion unit communicatively coupled with master unit and RAU/PHY).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the Physical layer resources allocation by a central unit or expansion unit for DAS of VALLIAPPAN to the system of DAS with host of STEWART in order to take the advantage of a method for controlling dynamic allocation of resources for the antenna units to provide increased capacity gain and mitigate interference (VALLIAPPAN: Para [0025, 0054, 0060]).

Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth for claim 8.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth for claim 10.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth for claim 4.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. (US20120329523, of IDS, hereinafter ‘STEWART’) in view of  Valliappan et al. (US 20140269547 A1, of IDS, hereinafter ‘VALLIAPPAN’) and with further in view of Haseba et al. (US20090042512, of record, hereinafter ‘HASEBA’).
Regarding claim 3, the combination of STEWART and VALLIAPPAN do not explicitly disclose wherein the dynamic allocation of at least one of the plurality of transmission bands and/or at least one of the plurality of 21Attorney Docket 2680 US C2/100.1468US03 receiver bands among the plurality of remote units is based on propagation delay of the bands.  
In an analogous art, HASEBA teaches wherein the dynamic allocation of at least one of the plurality of transmission bands and/or at least one of the plurality of 21Attorney Docket 2680 US C2/100.1468US03 receiver bands among the plurality of remote units is based on propagation delay of the bands (Para [0024] setting the assigned frequency block as the cell edge frequency block that is to be dynamically assigned at the edge of the cell (Fig. 6, Para [0067-0077] ) FIG. 6 is a flowchart for describing the inter-cell interference reduction method in base station 100-1 shown in FIG. 5 in the mobile communication system shown in FIG. 4. The flowchart describes allocation of frequency block based on measured propagation delay with respect to position of terminals or base station coverage area (similar to remote unit coverage area). See also Fig. 1, Fig. 3, Para [0013] showing frequency partitioning and assignment according to coverage area similar to CHUN Fig. 4, Para [0074]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the propagation delay based frequency band partitioning and assignment technique of HASEBA to the system of DAS of STEWART and VALLIAPPAN in order to take the advantage of a method for improving cell edge user's throughput when the system has full spectral efficiency and reducing interference of radio waves between adjacent cells (HASEBA: Para [0001]).

Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth for claim 3.

Claims 6-7, 9, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. (US20120329523, of IDS, hereinafter ‘STEWART’) in view of  Valliappan et al. (US 20140269547 A1, of IDS, hereinafter ‘VALLIAPPAN’) and with further in view of Hejazi et al. (US20140233468, of record, hereinafter ‘HEJAZI’).
Regarding claim 6, STEWART does not explicitly disclose wherein the central unit is configured to mitigate the interference from a source that is external to the distributed antenna system using the dynamic allocation of at least one of the plurality of transmission bands and/or at least one of the plurality of receiver bands among the plurality of remote units.
VALLIAPPAN teaches wherein the central unit is configured to mitigate the interference from a source to the distributed antenna system using the dynamic allocation of at least one of the plurality of transmission bands and/or at least one of the plurality of receiver bands among the plurality of remote units ([0061] The HNB UMTS stack 302 provides functionality relating to allocating resources for the PHYs 308A and 308B. For example, the HNB UMTS stack 302 may provide Radio Resource Management (RRM), scheduling, signaling, and control functions (Layer 2 and upwards). In some aspects, RRM done at the HNB UMTS stack 302 may involve handling collisions and mobility. [0085] the UMTS stack can be located in a centralized location such as an expansion unit. [0142] each of the antenna units (indicating RAU in Fig. 3) may comprise a bank of modulators and demodulators and at least one antenna to transmit and receive radio frequency signals. [0147] Physical layer resources may be divided among the antenna units to mitigate, within a geographical area, potential interference associated with signals from the antenna units. See also [0056] resources are dynamically reused or split between the PHYs).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the Physical layer resources allocation by a central unit or expansion unit for DAS of VALLIAPPAN to the system of DAS with host of STEWART in order to take the advantage of a method for controlling dynamic allocation of resources for the antenna units to provide increased capacity gain and mitigate interference (VALLIAPPAN: Para [0025, 0054, 0060]).
Stewart and VALLIAPPAN do not explicitly disclose mitigate the interference from a source that is external to the distributed antenna system.
In an analogous art, HEJAZI teaches mitigate the interference from a source that is external to the distributed antenna system (Para [0033] To mitigate inter-cell interference, proposed Distributed Antenna System and Soft Frequency Reuse (DAS-SFR), the antennas are distributed in a hexagonal cell such that the central antenna is responsible for serving a special area using multiple frequency bands (e.g., all of the frequency bands) while the remaining antennas utilize only a subset of the frequency bands based on a frequency reuse factor. (Para [0036])  Users located at the cell edge largely suffer from co-channel interference (CCI) or inter-cell interference from base stations (BS) of neighboring cells).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the DAS-SFR technique for mitigating interference from neighboring cells of HEJAZI to the system of DAS of STEWART and VALLIAPPAN using frequency reuse for DAS in order to take the advantage of a method for improving cell edge user's throughput when the system has full spectral efficiency and reducing inter-cell interference in a multi-cell environment for users near the cell boundaries (HEJAZI: Para [0032-0033]).

Regarding claim 7, the combination of STEWART and VALLIAPPAN do not explicitly disclose wherein the source of the interference is a base station not connected to the distributed antenna system and outside the coverage area of the distributed antenna system.
HEJAZI teaches wherein the source of the interference is a base station not connected to the distributed antenna system and outside the coverage area of the distributed antenna system (Para [0036]:  Users located at the cell edge largely suffer from co-channel interference (CCI) or inter-cell interference from base stations (BS) of neighboring cells).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the DAS-SFR technique of HEJAZI to the system of DAS of STEWART and VALLIAPPAN in order to take the advantage of a method for improving cell edge user's throughput when the system has full spectral efficiency and reducing inter-cell interference in a multi-cell environment for users near the cell boundaries (HEJAZI: Para [0032-0033]).

Regarding claim 9, the combination of STEWART and VALLIAPPAN do not explicitly disclose wherein the dynamic allocation of at least one of the plurality of transmission bands and/or at least one of the plurality of 22Attorney Docket 2680 US C2/100.1468US03 receiver bands among the plurality of remote units is based on user equipment device congestion in the coverage area of the distributed antenna system.
HEJAZI teaches wherein the dynamic allocation of at least one of the plurality of transmission bands and/or at least one of the plurality of 22Attorney Docket 2680 US C2/100.1468US03 receiver bands among the plurality of remote units is based on user equipment device congestion in the coverage area of the distributed antenna system (Para [0033] To mitigate inter-cell interference, proposed Distributed Antenna System and Soft Frequency Reuse (DAS-SFR), the antennas are distributed in a hexagonal cell such that the central antenna is responsible for serving a special area using multiple frequency bands (e.g., all of the frequency bands) while the remaining antennas utilize only a subset of the frequency bands based on a frequency reuse factor. (Fig. 6, Para [0105]) As α (inside cell coverage, see [0094]) increases, non-edge users' (non-edge DAS-SFR Scenario 3 in Fig. 6) throughput decreases, due to the fact that the total constant number of F2 and F3 RBs should be assigned to more number of users (dynamic allocation of RBs per user is based on user equipment device congestion in the coverage area of the distributed antenna system) accordingly).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the DAS-SFR technique of HEJAZI to the system of DAS of STEWART and VALLIAPPAN in order to take the advantage of a method for improving cell edge user's throughput when the system has full spectral efficiency and reducing inter-cell interference in a multi-cell environment for users near the cell boundaries (HEJAZI: Para [0032-0033]).

Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth for claim 9.

Regarding claim 20, STEWART does not explicitly disclose wherein mitigating interference using dynamic allocation of at least one of the plurality of transmission bands and/or at least one of the plurality of receiver bands among the plurality of remote units of the distributed antenna system includes mitigating interference that is external to the distributed antenna system.
In an analogous art, VALLIAPPAN teaches mitigating interference using dynamic allocation of at least one of the plurality of transmission bands and/or at least one of the plurality of receiver bands among the plurality of remote units of the distributed antenna system ([0060] HNB UMTS stack 302 functionality is implemented in an expansion unit 304 (central unit) while HNB Layer 1 functionality is implemented in a first RAU 306A and a second RAU 306B. [0061] The HNB UMTS stack 302 provides functionality relating to allocating resources for the PHYs 308A and 308B. For example, the HNB UMTS stack 302 may provide Radio Resource Management (RRM), scheduling, signaling, and control functions (Layer 2 and upwards). [0142] each of the antenna units (indicating RAU in Fig. 3) may comprise a bank of modulators and demodulators and at least one antenna to transmit and receive radio frequency signals. [0147] Physical layer resources may be divided among the antenna units to mitigate, within a geographical area, potential interference associated with signals from the antenna units (mitigate interference using dynamic allocation of at least one of the plurality of transmission bands) (mitigate interference using dynamic allocation of at least one of the plurality of transmission bands and the plurality of receiver bands, see also [0056] resources are dynamically reused or split between the PHYs)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the Physical layer resources allocation by a central unit or expansion unit for DAS of VALLIAPPAN to the system of DAS with host of STEWART in order to take the advantage of a method for controlling dynamic allocation of resources for the antenna units to provide increased capacity gain and mitigate interference (VALLIAPPAN: Para [0025, 0054, 0060]).
The combination of STEWART and VALLIAPPAN do not explicitly disclose wherein mitigating interference using dynamic allocation of at least one of the plurality of transmission bands and/or at least one of the plurality of receiver bands among the plurality of remote units of the distributed antenna system includes mitigating interference that is external to the distributed antenna system.
In an analogous art, HEJAZI teaches wherein mitigating interference using dynamic allocation of at least one of the plurality of transmission bands and/or at least one of the plurality of receiver bands among the plurality of remote units of the distributed antenna system includes mitigating interference that is external to the distributed antenna system (Para [0033] To mitigate inter-cell interference, proposed Distributed Antenna System and Soft Frequency Reuse (DAS-SFR), the antennas are distributed in a hexagonal cell such that the central antenna is responsible for serving a special area using multiple frequency bands (e.g., all of the frequency bands) while the remaining antennas utilize only a subset of the frequency bands based on a frequency reuse factor. (Para [0034]) In DAS-SFR, by controlling the amount of resources allocated to users located in different areas, embodiments of the present invention increase the frequency efficiency and also improve the data rate for cell edge users. If the throughput requirement for the interior users is small, more resources can be assigned to the exterior users (indicating dynamic allocation). (Para [0036])  Users located at the cell edge largely suffer from co-channel interference (CCI) or inter-cell interference from base stations (BS) of neighboring cells).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the DAS-SFR technique of HEJAZI to the system of DAS of STEWART and VALLIAPPAN in order to take the advantage of a method for improving cell edge user's throughput when the system has full spectral efficiency and reducing inter-cell interference in a multi-cell environment for users near the cell boundaries (HEJAZI: Para [0032-0033]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. (US20120329523, of IDS, hereinafter ‘STEWART’) in view of  Valliappan et al. (US 20140269547 A1, of IDS, hereinafter ‘VALLIAPPAN’) and with further in view of Lemson et al. (US20150358054, of record, hereinafter ‘LEMSON’).
Regarding claim 11, the combination of STEWART and VALLIAPPAN do not explicitly disclose wherein at least one remote unit of the plurality of remote units is configured to support fewer transmission bands of the plurality of transmission bands than receiver bands of the plurality of receiver bands.
In an analogous art, LEMSON  teaches wherein at least one remote unit of the plurality of remote units is configured to support fewer transmission bands of the plurality of transmission bands than receiver bands of the plurality of receiver bands (Fig. 3, Para [0052] FIG. 3 is a block diagram showing a quad-band Digital Access Unit. The DAU has an RF base station interface (typically to four sectors). The DAU is equipped with four Tx/Rx RF ports, two for 850 MHz and two for 1900 MHz. The downlink functions have been disabled (note gray coloring of DNC2 310, ADC 314 and DNC3 311 and ADC 315) on one of the 850 MHz ports and on one of the 1900 MHz ports (shown in Fig. 3, available DL bands 1x (869-894) MHz + 1x(1930-1996) MHz). Therefore, there are four uplink RF output ports, two for 850 MHz and two for 1900 MHz (shown in Fig. 3, available UL bands 2x (824-849) MHz + 2x(1850-1915) MHz). On the optical interface side, the DAU is connected to multiple RRUs (indicating at least one RRU to support fewer transmission bands than receiver bands) in a start or star/daisy chain network, via six optical fiber interfaces).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of DAS of LEMSON to the system of DAS of STEWART and VALLIAPPAN in order to take the advantage of a method for enhanced system performance which include reducing the mobile transmit power and thereby increasing the mobile's battery service period as well as helping reduce intra-system and inter-system interference. (LEMSON: Para [0004]).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. (US20120329523, of IDS, hereinafter ‘STEWART’) in view of  Valliappan et al. (US 20140269547 A1, of IDS, hereinafter ‘VALLIAPPAN’) and with further in view of Negus, Kevin J. (US8311023, of record, hereinafter ‘NEGUS’).
Regarding claim 12, the combination of STEWART and VALLIAPPAN do not explicitly disclose wherein at least one remote unit of the plurality of remote units is configured to only transmit wireless signals in the coverage area.
In an analogous art, NEGUS teaches wherein at least one remote unit of the plurality of remote units is configured to only transmit wireless signals in the coverage area (Fig. 10, Col 19 Lines 54-57: In FIG. 10, the IBR Antenna Array 648 includes an IBR RF Switch Fabric 1012 (Central Unit), RF interconnections 1004, a set of Front-ends 1008 (Remote Units) and the directive gain antennas 652. (Fig. 10-12, Col 20 Lines 17-21) for embodiments with antenna arrays where some antenna elements are used only for transmit or only for receive, then certain Front-ends (not shown) may include only the transmit (at least one remote unit of the plurality of remote units is configured to only transmit wireless signals) or only the receive paths of FIGS. 11 and 12 as appropriate (in coverage area is obvious)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of transmit or receive only front-end for directive antenna of NEGUS to the remote unit of the system of DAS of STEWART and VALLIAPPAN in order to take the advantage of a method for mitigating unwanted multipath self-interference such that high data rate, long range and low latency can be achieved (NEGUS: Col 2 Lines 14-17).

Regarding claim 13, the combination of STEWART and VALLIAPPAN do not explicitly disclose wherein at least one remote unit of the plurality of remote units is configured to only receive wireless signals from the coverage area.
In an analogous art, NEGUS teaches wherein at least one remote unit of the plurality of remote units is configured to only receive wireless signals from the coverage area (Fig. 10, Col 19 Lines 54-57: In FIG. 10, the IBR Antenna Array 648 includes an IBR RF Switch Fabric 1012 (Central Unit), RF interconnections 1004, a set of Front-ends 1008 (Remote Units) and the directive gain antennas 652. (Fig. 10-12, Col 20 Lines 17-21) for embodiments with antenna arrays where some antenna elements are used only for transmit or only for receive, then certain Front-ends (not shown) may include only the transmit (at least one remote unit of the plurality of remote units is configured to only transmit wireless signals) or only the receive paths of FIGS. 11 and 12 as appropriate.).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of transmit or receive only front-end for directive antenna of NEGUS to the remote unit of the system of DAS of STEWART and VALLIAPPAN in order to take the advantage of a method for mitigating unwanted multipath self-interference such that high data rate, long range and low latency can be achieved (NEGUS: Col 2 Lines 14-17).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Li et al. (US 20130308693 A1), describing Calibration Sub-System For Telecommunication Systems
O'Neill; F. P. (US 20060084379 A1), describing Repeater System For Strong Signal Environments

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Primary Examiner, Art Unit 2413